Citation Nr: 1011575	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-06 379A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for migraine headaches. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
residuals of a contusion of the right great toe.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs




ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to March 
1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and for migraine headaches and 
from a March 2008 rating decision that denied a petition to 
reopen a final disallowed claim for service connection for 
residuals of a contusion of the right great toe. 


FINDING OF FACT

In correspondence in October 2009, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew this 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


